UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-51420 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Florida 20-3061892 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 50 East River Center Boulevard, Suite 820 Covington, Kentucky 41011 (Address of principal executive offices) (Zip Code) (859) 581-5111 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Transitional Small Business Disclosure Format (check one): Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding atNovember 9, 2007 Common Stock, $.001 par value per share 46,789,833 shares -1- TABLE OF CONTENTS PAGE PartPart I Financial Information Item1. Consolidated Financial Statements (unaudited) Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis or Plan of Operation 18 Item3. Controls and Procedures 21 PartPartII Other Information Item6. Exhibits 22 Signatures 23 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current assets: Cash $ 126,411 Inventory 75,606 Prepaid expenses 19,585 Deposits with vendors 294,798 Total current assets 516,400 Property and equipment, net 59,150 Other assets: Security deposit 5,535 Total Assets $ 581,085 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 112,347 Customer Deposit 66,000 Convertible debenture 42,000 Due to shareholders 216,558 Total current liabilities 436,905 Shareholders' Equity: Common stock, $.001 par value, 100,000,000 shares authorized; 46,708,333 shares issued and outstanding 46,708 Additional paid-in capital 4,196,167 Accumulated deficit (4,098,695 ) Total shareholders' equity 144,180 Total Liabilities and Shareholders' equity $ 581,085 See the accompanying notes to the unaudited consolidated financial statements. -3- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended For the nine months ended September 30, September 30, 2007 2006 2007 2006 Sales $ - $ - $ - $ 417,592 Costs and expenses Cost of sales - - - 152,615 Loss on shipped inventory - - 481,414 - Research and development - 150,000 - 450,000 Selling and administrative expenses 563,508 112,261 988,793 501,475 Stock based consulting 71,225 71,225 213,675 71,225 634,733 333,486 1,683,882 1,175,315 Loss from operations (634,733 ) (333,486 ) (1,683,882 ) (757,723 ) Other income Investment income 589 135 10,558 191 Interest expense (6,156 ) (10,412 ) (17,648 ) (14,107 ) Net loss $ (640,300 ) $ (343,763 ) $ (1,690,972 ) $ (771,639 ) Loss per common share Basic and Diluted $ (0.01 ) $ (0.01 ) $ (0.04 ) $ (0.02 ) Weighted Average Common Shares Outstanding Basic and Diluted 46,481,469 45,100,543 46,359,188 45,033,883 See the accompanying notes to the unaudited consolidated financial statements. -4- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,690,972 ) $ (771,639 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 10,151 3,436 Loss on shipped inventory 481,414 - Contributed capital for services - 450,000 Fair value of warrants issued for consulting services 213,675 71,225 Stock based compensation 242,500 - Change in operating assets and liabilities Increase in: Inventory (89,282 ) (435,585 ) Prepaid expenses (10,623 ) (5,534 ) Vendor deposits (294,798 ) - Increase (decrease) in: Accounts payable and accrued expenses (141,676 ) 447,138 Customer deposit 66,000 - NET CASH USED IN OPERATING ACTIVITIES (1,213,611 ) (240,959 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of equipment (5,897 ) (16,132 ) NET CASH USED IN INVESTING ACTIVITIES (5,897 ) (16,132 ) CASH FLOWS FROM FINANCING ACTIVITIES Gross proceeds from sale of common stock 542,750 335,000 Proceeds from convertible debenture - 42,000 Repayments to shareholder (657 ) 494,391 Loans from shareholder 119,829 (437,534 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 661,922 433,857 NET (DECREASE) INCREASE IN CASH (557,586 ) 176,766 CASH AT BEGINNING OF PERIOD 683,997 14,850 CASH AT END OF PERIOD $ 126,411 $ 191,616 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Income taxes $ - $ - Interest $ 6,172 $ 4,779 See the accompanying notes to the unaudited consolidated financial statements. -5- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 -NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of the Business The Company’s primary operating subsidiary has been Valley Forge Composite Technologies, Inc., a Pennsylvania corporation, which was incorporated on November 21, 1996. On August 7, 2007, Valley Forge Composite Technologies, Inc., a Pennsylvania corporation, was re-domiciled as a Florida corporation and changed its name to Valley Forge Detection Systems, Inc. (“VFDS”).Simultaneously, the business segments of the former Pennsylvania company were split into new Florida corporations, with VFDS’ aerospace segment assigned to Valley Forge Aerospace, Inc. (“VFA”); VFDS’ personnel screening technologies assigned to Valley Forge Imaging, Inc. (“VFI”), and VFDS’ development and commercialization of potential new product lines assigned to Valley Forge Emerging Technologies, Inc. (“VFET”).The Company is the 100% shareholder of its four subsidiaries. The primary activity of VFI is to market and sell a personnel screening device known as ODIN-ULDRIS (Ultra Low Dose Radiographic Imaging System).On April 30, 2007, the Company signed an agreement to become a re-seller of the ODIN-ULDRIS. VFA is actively engaged in the design and manufacture of attitude control instruments for small satellites, in particular, mini momentum reaction wheels based on VFA’s propriety composite and bearing technology. VFET evaluates miscellaneous scientific technologies not matching the Company’s aerospace and anti-terrorism business segments for potential commercialization. Between 1996 and 2003, through VFDS (formerly known as VFCT), the Company won numerous contracts to produce various mechanical devices for special projects. Since September 11, 2001 the Company has focused much of its energy on the development and commercialization of its counter-terrorism products. Such products include an advanced detection capability for illicit narcotics, explosives, and bio-chemical weapons using photo-nuclear reactions to initiate secondary gamma quanta the result of which is a unique and distinguishable signal identifying each component of a substance. This product is known as the THOR LVX photonuclear detection system (“THOR”).The development and commercialization of THOR is the present focus of VFDS. On July 6, 2006, Quetzal Capital 1, Inc., a Florida corporation (“QC1”) entered into a share exchange agreement with VFDS’ predecessor Pennsylvania corporation. Under the share exchange agreement, QC1 issued 40,000,000 shares of its common stock to VFDS shareholders for the acquisition of all of the outstanding capital stock of VFDS.For financial accounting purposes, the exchange of stock was treated as a recapitalization of VFDS with the former shareholders of QC1 retaining 5,000,000 shares (or approximately 11%) of the public company.Prior to the merger, QC1 was a reporting shell corporation with no operations. The share exchange was approved by QC1 and its sole shareholder, Quetzal Capital Funding I, Inc. (“QCF1”), and by VFDS’ board of directors and a majority of its shareholders.QC1 changed its name to Valley Forge Composite Technologies, Inc., a Florida corporation, and is referred to throughout this report as the “Company.” Several related agreements were also made with parties associated or affiliated with QC1 in connection with the approval of the share exchange. These agreements involved the approval of a consulting agreement and a warrant agreement with Coast To Coast Equity Group, Inc. (“CTCEG”), a company owned by the same shareholders who owned QC1’s sole corporate shareholder, QCF1, and a registration rights agreement for QCF1, CTCEG and private placement unit holders. On March 14, 2007, QCF1 was dissolved by unanimous decision of its three shareholders, Charles J. Scimeca, George Frudakis, and Tony N. Frudakis. This resulted in the Company gaining two additional shareholders due to the splitting of QCF1's share of the Company’s common stock between the three individual shareholders of QCF1. Basis of Presentation The accompanying consolidated financial statements have been prepared by Valley Forge Composite Technologies, Inc., a Florida corporation (the “Company”). The Company’s consolidated financial statements are prepared in accordance with generally accepted accounting principals in the United States of America (“US GAAP”). The consolidated financial statements of the Company include the Company and its subsidiaries. All material inter-company balances and transactions have been eliminated. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The attainment of sustainable profitability and positive cash flow from operations is dependent on certain future events. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty (See Note 2). -6- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 -NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Comprehensive Income The Company follows the Statement of Financial Accounting Standards (“SFAS”) No. 130, “Reporting Comprehensive Income.” Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income. Since the Company has no items of other comprehensive income, comprehensive income (loss) is equal to net income (loss). Fair Value of Financial Instruments The Company’s financial instruments consist of cash, security deposits, due to shareholders, accounts payables, accrued expenses and a convertible debenture. The carrying values of these financial instruments approximate the fair value due to their short term maturities. Concentration of Credit Risk Certain financial instruments potentially subject the Company to concentrations of credit risk. These financial instruments consist primarily of cash. The Company maintains its cash investments in high credit quality financial institutions. At various times, the Company has deposits in excess of the Federal Deposit Insurance Corporation limit. The Company has not experienced any losses on these accounts. At September 30, 2007, the Company’s cash deposits exceeded the FDIC insured limits by $99,963. Cash Equivalents The Company considers all short-term securities purchased with a maturity of three months or less to be cash equivalents. At September 30, 2007, the Company held no cash equivalent securities. Inventories The Company’s accounts for finished goods inventory by applying the lower of cost or market method, on a first-in, first-out (FIFO) basis. Inventories consist of the following at September 30, 2007: Raw materials $ -0- Work in process 75,606 Finished goods -0- Total inventory $ 75,606 See Note 12– Loss on shipped inventory. Property and Equipment Property and equipment is stated at cost. Depreciation on property and equipment is calculated using the straight-line method over the estimated useful lives of the assets. Computers and Equipment 5 years Furniture and fixtures 7 years Expenditures for major renewals and betterments that extend the useful lives of the assets are capitalized. Expenditures for maintenance and repairs of the assets are charged to expense as incurred. -7- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 -NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition The Company only recognizes revenue when persuasive evidence of a customer or distributor arrangement exists, receipt of goods by the customer occurs, the price is fixed or determinable, collection is reasonably assured and upon the customer acceptance of the goods. Persuasive evidence of a customer or distributor arrangement exists upon the Company’s receipt of a signed purchase order from the customer, the Company’s shipment of the goods as specified in the purchase order and the customer’s receipt of the goods ordered. A sales agreement is initiated when the customer submits a signed purchase order which states the product(s) ordered, price, quantity and the terms and conditions of sale. Acceptance occurs upon the earlier of: (1) the Company’s receipt of a written acceptance of the goods from the customer; or (2) expiration of the time period stated in each purchase order for final payment which may vary with each order. The customer has a right of return from the date that the shipment occurs until the final payment date stated in the purchase order. Revenue is only recognized upon completion of product testing by the customer, but not later than 180 days after product shipment occurs. Income Taxes Historically, VFDS, formally known as Valley Forge Composite Technologies, Inc. (a Pennsylvania Corporation), has elected by unanimous consent of its stockholders to be taxed under the provisions of Subchapter S of the Internal Revenue Code and the Commonwealth of Pennsylvania. Under those provisions, VFDS did not pay federal and state corporate income taxes on its taxable income. Instead, the stockholders were liable for individual federal and state income taxes on their respective shares of VFDS’s taxable income. Effective July 6, 2006 (date of the exchange agreement explained previously in Note 1), VFDS is no longer a Subchapter S corporation and is now subject to corporate level taxes on its earnings. Under the asset and liability method of FASB Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities, and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance, when in the Company's opinion it is likely that some portion or the entire deferred tax asset will not be realized. -8- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 -NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loss per common share In accordance with SFAS No 128 “Earnings Per Share,” Basic earnings per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. For the periods below the Company excludes potentially dilutive securities such as convertible warrants and the convertible debenture from the loss per share calculations as their effect would have been anti-dilutive. The following sets forth the computation of earnings per share. For the Nine Months Ended September 30, 2007 2006 Net loss $ (1,690,972 ) $ (771,639 ) Weighted average shares outstanding 46,359,188 45,033,833 Loss per share - basic & dilutive $ (.04 ) $ (.02 ) The Company's common stock equivalents at September 30, 2007 include the following: Class A Warrants 3,000,000 ClassB Warrants 1,127,000 Totalcommon stock equivalents at September 30, 2007 4,127,000 Share Based Payments In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees or independent contractors are required to provide services. Share-based compensation arrangements include stock options and warrants, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107. As such, compensation cost is measured on the date of grant as the fair value of the share-based payments. Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant. The Company applies this statement prospectively. Prior to January 1, 2006, neither VFDS nor QC1 had any stock-based compensation plans. On July 6, 2006 the Company granted 3,000,000 Class A warrants in connection with a two-yearconsulting agreement beginning July 6, 2006 to CTCEG. These warrants granted in connection with the consulting agreement include the following provisions: 1,000,000 warrants to purchase 1,000,000 shares at an exercise price of $1.00 per share when the per share market value closes at or above $1.00 for up to two years from the effective date of the registration statement registering the underlying shares; 1,000,000 warrants to purchase 1,000,000 shares at an exercise price of $1.50 per share when the per share market value closes at or above $1.50 for up to two years from the effective date of the registration statement registering the underlying shares; and, 1,000,000 warrants to purchase 1,000,000 shares at an exercise price of $2.00 per share when the per share market value closes at or above $2.00 for up to two years from the effective date of the registration statement registering the underlying shares. -9- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 -NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Share Based Payments (continued) A total of $569,800 was allocated to these warrants using the Black-Scholes pricing model with the following assumptions: share price of $1.00; Strike prices ranging from $1.00 to $2.00 per share; Time to expiration (days) of 638; Expected volatility of 52.86%; no dividends; and an annual interest rate based on 3-month U.S. Treasury Bill of 4.81%.Nine months'consulting expense in the amount of $213,675 was attributed to the grant of these warrants during the period ended September 30, 2007. A reconciliation of these related warrants issued and outstanding at September 30, 2007 is as follows: Class A Warrants outstanding at September 30, 2006 3,000,000 Granted - Exercised/forfeited - Class A Warrants outstanding at September 30, 2007 3,000,000 Warranties Some of the Company’s product lines will be covered by an annual renewable warranty effective only with the purchase of the Company’s annual maintenance contract agreement. The Company expects the annual maintenance contract agreement fees will total 15% to 20% of the original purchase price of the products. Revenue from periodic maintenance agreements shall be recognized ratably over the respective maintenance periods provided no significant obligations remain, and collectibility of the related receivable is probable. -10- VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1- NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANTACCOUNTING POLICIES (continued) Recent accounting pronouncements In February 2006, the Financial Accounting Standards Board issued Statement No. 155 (‘‘SFAS No 155’’), ‘‘Accounting for Certain Hybrid Instruments: An Amendment of FASB Statements No. 133 and 140’’. Management does not believe that this statement will have a significant impact as the Company does not use such instruments. In May 2006, the SEC announced that the compliance date for non-accelerated filers pursuant to Section 404 of the Sarbanes-Oxley Act had been extended.Under the latest extension, a company that is not required to file its annual and quarterly reports on an accelerated basis must begin to comply with the internal control over financial reporting requirements for its first fiscal year ending on or after December 15, 2008, which, for the Company, is effective for fiscal 2008 beginning January 1, 2008.This is asix monthextension from the previously established July 15, 2008 compliance date established in September 2005.The SEC similarly extended the compliance date for these companies relating to requirements regarding evaluation of internal control over financial reporting and management certification requirements.The Company is currently evaluating the impact of Section 404 of the Sarbanes-Oxley Act on its results of operations, cash flows and financial condition. In July2006, the Financial Accounting Standards Board (‘‘FASB’’) issued FASB Interpretation No.48, ‘‘Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109’’ (‘‘FIN 48’’), which provides criteria for the recognition, measurement, presentation and disclosure of uncertain tax positions. A tax benefit from an uncertain position maybe recognized only if it is ‘‘more likely than not’’ that the position is sustainable based on its technical merits. The provisions of FIN 48 are effective for fiscal years beginning after December15, 2006. The Company does not expect FIN 48 will have a material effect on its consolidated financial condition or results of operations. In September 2006, the FASB issued FASB Statement No. 157. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is a relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practices. This Statement is effective for financial statements for fiscal years beginning after November 15, 2007. Earlier application is permitted provided that the reporting entity has not yet issued financial statements for that fiscal year. Management believes this Statement will have no impact on the financial statements of the Company once adopted. In September 2006, the SEC issued Staff Accounting Bulletin ("SAB") 108 which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement.SAB 108 is effective for the first interim period following the first fiscal year ending after November 15, 2006, which, for the Company, is effective for fiscal 2007 beginning January 1, 2007.The Company does not believe that the adoption of SAB 108 will have a material impact on the Company’s results of operations, cash flows or financial condition. In February 2007, the FASB issued SFAS No. 159 The Fair Value Option for Financial Assets and Financial Liabilities – including an Amendment of SFAS No. 115, (“SFAS 159”), which permits an entity to measure many financial assets and financial liabilities at fair value that are not currently required to be measured at fair value. Entities that elect the fair value option will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option may be elected on an instrument-by-instrument basis, with few exceptions. SFAS 159 amends previous guidance to extend the use of the fair value option to available-for-sale and held-to-maturity securities. The Statement also establishes presentation and disclosure requirements to help financial statement users understand the effect of the election. SFAS No. 159 is effective as of the beginning of the first fiscal year beginning after November 15, 2007. The Company is currently evaluating the impact of adopting SFAS 159. The Company does not believe that any other recently issued, but not yet effective accounting standards will have a material effect on the Company’s consolidated financial position, results of operations or cash flows. Reclassifications Certain amounts in the 2006 consolidated financial statements have been reclassified to conform to the 2007 presentation.
